DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0040], line 1: “able cause” appears instead of “able to cause” 
Paragraph [0046], line 5: “the set of sensors 92 and may include” appears; its intended meaning cannot be understood 
Paragraph [0046], line 6: “heart rage” appears 
Paragraph [0050], line 3: “correlation to of the locator information” appears 
 Paragraph [0058], line 5: “is surface” appears instead of “is a surface” 
Paragraph [0058], line 8: “Geostysems” appears instead of “Geosystems” 
Paragraph [0068], line 3: “two triangular reference transmitter” appears instead of “two triangular reference transmitters” 
Paragraph [0071], line 4: “by constellation” appears instead of “by a constellation” 
Paragraph [0072], line 7: “a give one” appears; its meaning cannot be understood 
Paragraph [0075], line 1: “illustrate din” appears 
Paragraph [0075], lines 2-3: “that collectively be referred to” appears, and seems ungrammatical 
Paragraph [0075], lines 4-5: “Each magnetic is” appears, it seems a noun should appear between “magnetic” and “is” 
Paragraph [0078], line 4: “vector” appears instead of “vectors”; the set 441 corresponds to a set of measurements (hence, plural measurements, thus likewise plural vectors) 
Paragraph [0080], line 2: “magnetic” appears instead of “a magnetic” or “the magnetic” 
Paragraph [0087], line 3: “the location of the location” appears
Paragraph [0097], line 7: “that coordinate places” appears; its meaning cannot be understood 
Paragraph [0108]: line 6: both “Roomba” and “iRobot” are trademarks of the iRobot Corporation; see below 
Paragraph [0174], lines 2-3: “between the a person” appears. 
Appropriate correction is required.
The use of the term Roomba, and of the term iRobot, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-14 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Immediately following claim 20 in the claim listing, a claim numbered 21 appears, reciting dependence from claim 15.  Claim 21 is followed immediately by claim 22, reciting dependence from its preceding claim 21.  Immediately following claim 22, a second claim 21 is listed, as an independent claim.  That second claim 21 is immediately followed by a second claim 22, reciting its dependence s “[T]he system of claim 21”.  The ambiguity introduced by the appearance to two claims listed as claim 21, and two claims listed as claim 22 precludes their examination, as it likewise precludes examination of claims 23-29. 
Claim 9 recites a “non-transient computer programmed product”.  Neither “non-transient” nor “computer programmed product” are recognized by the Office as proper language for a Beauregard claim.  Customarily, the product is claimed as “non-transitory” and “computer-readable”.  Provided there is sufficient support in the specification, Applicant should change the language of claims 9-14 to reflect Office recognized usage in drafting a Beauregard claim.  Claims 9-14 are considered to lack clarity due to the preamble currently used for those claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9 and 15, at least, are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 9 of U.S. Patent No. 10,656,274. Although the claims at issue are not identical, they are not patentably distinct from each other because embodying the steps of a method in a computer-readable program product does not require any inventive skill, i.e., is obvious.  Similarly, embodying elements of a system in the form of “means” for performing the exact same functions as the elements of the system likewise requires no inventive skill, and therefore is also obvious. 
Claim 1, at least, is rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 9 of U.S. Patent No. 10,656,274 in view of Schuster et al. (US 8,471,706).  Schuster teaches master nodes, bridge nodes, and controller bridge nodes external to a building that provide location information among the set of nodes based on information received from a tag within the building (col. 8, lines 33-61), thus suggesting the limitation of claim 1, “a set of triangulation reference receivers disposed outside of the building, the set of triangulation reference receivers disposed to receive locator information from a transmitter with the agent”.  Thus, although the claims at issue are not identical, they are not patentably distinct from each other because, but for the limitation to a set of triangulation reference receivers disposed outside of the building, obvious in view of the set of triangulation reference receivers disposed to receive locator information from a transmitter with the agent taught by Schuster, the limitations of claim 1 are evidently the same as those of US 10,656,274. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645